 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDRheem Manufacturing Co.andUnited Electrical Radio and Ma-chineWorkers of America,(UE), Petitioner.Case No. 4-RC-2600.April 5,1955DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William Draper Lewis, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner and the Intervenors, Local 169, Industrial Divi-sion, International Brotherhood of Teamsters, Chauffeurs,Ware-housemen & Helpers of America, AFL, and the United Steelworkersof America, CIO, referred to herein as the Teamsters and the Steel-workers, respectively, are labor organizations which claim to repre-sent certain employees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner originally requested a unit of production and main-tenance employees of the Employer without reference to any particu-lar division.At the hearing, testimony developed by the Employershowed that there were actually two separate plants in operation atthe Philadelphia premises,' one, known as the research and develop-ment division, and the other, the container division.Although theEmployer took no specific position on the unit issue, it generally ex-pressed the view that the employees of the two divisions should notbe combined into a single unit.The Teamsters urged that all Phila-delphia employees engaged in production and maintenance workshould constitute one single unit for bargaining purposes.The Peti-tioner and the Steelworkers took no position on the inclusion of theresearch and development employees, but suggested that a globe-typeelection for these employees would be acceptable to each. In a briefsubmitted after the hearing, the Teamsters statedas analternativeposition their willingness to participate in an election limited to asingle plant.The research and development division, which is the older of thetwo, is engaged in developing electronic and mechanical items for thedefense effort.The container division is theusualtypeof manufac-1The Philadelphia plants do not constitute the entire operation of the Employer.112 NLRB No. 8. RHEEM MANUFACTURING CO.53turing plant engaged in making equipment containers.Althoughboth divisions,which have certain functions in common,2 are locatedin the samephysicalbuilding,a permanent wall separates the two.Each has its own shipping and receiving docks. Each has its ownstaff of employees, its own supervisor,does its own hiring and firingand develops its own payroll and accounting.The employees in eachpunch their own time clocks and use separate facilities.There is notransfer or interchange.The employees in the research division mustbe carefully screened for security purposes.Moreover,although manyclassifications are the same,the skills requiredin the researchdivision,are much greater and more diversified than in the other. Thus, thework in the container division is more or less repetitive in character;on the other hand,that of theresearch division is not.The recorddoes not reveal a history of collective bargaining.We believe,in view of the above,and particularly because of thepresent nonintegrated character of the operations of the two divisionsthat a single overall unit of production and maintenance employeesis not appropriate,but that the employees of each division properlyconstitute a separate appropriate unit .3We findthat the following employees of the Employer constituteseparateappropriateunitsfor the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act : 4(a)All production and maintenance employees including truck-drivers of the container division of the Employer'sPhiladelphiaplant, excluding5office and clerical employees, professionalemploy-ees, draftsmen,technical employees, all salaried employees,leadmen,6watchmen,guards, and all supervisors as definedin the Act.(b)All production and maintenance employees including truck-drivers of the research and development division of the Employer'sPhiladelphia plant, excluding office and clerical employees,profes-sional employees,draftsmen,technical employees,all salaried employ-2 Both division heads report to the regional manager and all employees enjoy the samegeneral company benefits.3 Capehart Farnsworth Company, etc,et als.,111 NLRB 800. Under the circumstancesset forth above, we find no occasion for the application of the "Globe" doctrine.IPetitioner made an adequate showing of interest for its proposed unit.However theBoard is now directing elections in two smaller units.The Petitioner's proof of interestdoes not reveal whether it has the required 30 percent showing in each unit.The Re-gional Director is therefore instructed to recheck the Petitioner's proof of interest to ascer-tain whether at the hearing it had a 30 percent showing in each unit. If neither the Peti-tioner nor either of the Intervenors is able to furnish proof of such showing, the RegionalDirector is directed not to conduct an election in such unit, but to dismiss the petitionas to such employees.5The parties stipulated as to the exclusions indicated in (a) and (b) units."The Petitioner and both Intervenors agreed to exclude two leadmen on the ground thatthe Employer claimed they responsibly directed the work of some 10 to 20 employees andhad the power to recommend discharge. On thebasis ofthe evidence, we find that theleadmen in questionare supervisors. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDees, leadmen,' watchmen, guards, and all supervisors as defined inthe Act.[Text of Direction of Elections omitted from publication.]MEMBER LEEDOAt took no part in the consideration of the aboveDecision and Direction of Elections.7 See footnote6, supraSeattle Cedar Lumber Manufacturing CompanyandLocal No.193, International Brotherhood of Firemen & Oilers, AFL,Petitioner.Case No. 19-RC-1591.April 6, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Rachel Storer, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Farmer and MembersMurdock and Rodgers].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization 1 claims to represent employees of theEmployer.3.No question affecting commerce exists concerning the representa-tionof employees of the Employer. within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer operates a lumber manufacturing plant at Seattle,Washington. The plant consists of a shingle lnill, a sawmill, a planingmill, drying kilns, and a powerplant.At the sawmill and planing:mill, cedar logs are processed into finished lumber, siding, and mold-ing; no stock millwork items are produced.This manufacting opera-tion is continuous and highly integrated.Recently, as a stop-gapmeasure caused by a scarcity of logs, the Employer purchased andprocessed some rough lumber.However, in all the years that theplant has been in operation, 99 percent of its production has beenbased on the processing of cedar logs.Since 1935, the Intervenor hasrepresented all of the plant's production and maintenance employees,with the exception of the employees working in the shingle mill.The1Local No 2519, Lumberand SawmillWorkers, AFL,was allowed to intervene on thebasis of its current contractual interest.112 NLRB No. 26.